     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 1 of 7

1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   STATE FARM GENERAL INSURANCE          No.   2:20-cv-00606-JAM-KJN
     COMPANY,
11
                    Plaintiff,
12                                         ORDER GRANTING AMAZON.COM
           v.                              SERVICES, INC.’S MOTION TO
13                                         DISMISS
     ANKER INNOVATIONS LIMITED;
14   AMAZON.COM SERVICES, INC. dba
     AMAZON.COM, INC.; and DOES 1
15   to 20, inclusive,
16                  Defendants.
17

18        Following a 2018 house fire, State Farm filed a subrogation

19   action against Anker Innovations Limited (“Anker Innovations”)

20   and Amazon.com Services, Inc. (“Amazon”) in Sacramento County

21   Superior Court.    State Farm alleges an Anker-brand battery pack,

22   sold through Amazon, caused the fire.        See Ex. A to Notice of

23   Removal (“Compl.”) ¶¶ 7-9, ECF No. 1-1.        Amazon removed the case

24   to federal court, invoking the Court’s diversity jurisdiction.

25   Notice of Removal ¶¶ 3-8, ECF No. 1.

26        Following removal, State Farm dismissed one of its three

27   claims against Amazon.      ECF No. 10; see also April 8, 2020 Order,

28   ECF No. 12.    Amazon filed a motion to dismiss the remaining
                                           1
     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 2 of 7

1    negligence and strict liability claims shortly thereafter.1

2    Memo. ISO Mot. to Dismiss (“Mot.”), ECF No. 13.          State Farm

3    opposed the motion, ECF No. 16, and Amazon filed a reply, ECF No.

4    19.     For the reasons discussed below, the Court grants Amazon’s

5    motion and dismisses State Farm’s claims without prejudice.             See

6    Sims v. AT&T Mobility Services LLC, 995 F. Supp. 2d 1110, 1114

7    (E.D. Cal. 2013) (quoting Eminence Capital, L.L.C. v. Aspeon,

8    Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)) (“Dismissal with

9    prejudice and without leave to amend is not appropriate unless it

10   is clear . . . that the complaint could not be saved by

11   amendment.”).

12

13                                I.   BACKGROUND

14         Shirley Temming and Scott Turney, both insured by State

15   Farm, are subragors in this action.        Compl. ¶ 7.     Temming owns

16   the property at 9040 Mojave Drive in Sacramento, California.            Id.

17   In 2018, Temming had leased the property to Turney.            Id.   While

18   Turney was living at 9040 Mojave Drive, the property caught on

19   fire.    Id.   The fire began in the living room and resulted in

20   damage both inside and outside of the house.         Id.
21         In the incident’s aftermath, an Anker-rand battery pack was

22   found “adhered to the living room [] tabletop.”          Id.   Two e-

23   cigarettes were plugged into the battery pack via USB charging

24   adapters.      Id.   State Farm’s expert examined the fire patterns on

25   the battery pack and concluded the Anker product caused the fire.

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for June 2, 2020.
                                      2
     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 3 of 7

1    Compl. ¶ 8.    According to the complaint, “[t]he [] battery pack

2    charger [was] purchased through Amazon.”        Compl. ¶ 7.

3

4                                 II.   OPINION

5         Amazon argues the Court should dismiss State Farm’s

6    negligence and strict liability claims for two reasons.             First,

7    State Farm so commingles its allegations against the two

8    Defendants that Amazon lacks notice of what conduct State Farm

9    challenges.    Mot. at 4-6.    Second, State Farm allegations are

10   insufficiently particular to state a negligence or strict

11   liability claim.    Id. at 6-10.     Although the Court does not find

12   Amazon’s commingling argument persuasive, it agrees that State

13   Farm’s conclusory allegations fail to state either a negligence

14   claim or a strict products liability claim against Amazon.

15        A.    Commingling Defendants

16        A complaint must give “fair notice of the claim being

17   asserted and the grounds upon which it rests.”         In re Sagent

18   Tech., Inc., 278 F. Supp. 2d 1079, 1094 (N.D. Cal. 2003)

19   (internal quotations omitted).       When a complaint raises

20   allegations against multiple defendants without specifying who
21   engaged in what conduct, it fails to provide the type of notice

22   Rule 8 requires.    Id. at 1094-95; see also Fed. R. Civ. Proc. 8;

23   Gauvin v. Trombatore, 682 F. Supp. 1067, 1071 (N.D. Cal. 1988)

24   (dismissing a complaint because the plaintiff failed to specify

25   each defendant’s alleged misconduct).

26        Amazon contends State Farm improperly “commingles its
27   allegations . . . lumping all defendants together and alleging

28   that all defendants committed all actions, without distinction.”
                                           3
     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 4 of 7

1    Mot. at 4.   The Court disagrees.         Admittedly, the complaint is

2    not a model of clarity.      But a common-sense reading of the

3    allegations provides sufficient notice that State Farm

4    challenges (1) Anker’s production and sale of the battery pack,

5    and (2) Amazon’s facilitation of that sale.          See Compl. ¶ 7

6    (“The battery pack is an Anker Astro 3E model.”); id. (“The

7    subject battery pack charger had been purchased through

8    Amazon.”); see also Opp’n at 6.       The Court finds State Farm

9    adequately differentiated between Anker’s and Amazon’s conduct.

10        B.    Strict Liability

11        The Court does not, however, find that State Farm’s

12   allegations support a strict liability claim against Amazon.             In

13   ruling on a motion to dismiss, courts must accept all well-

14   pleaded facts as true, but they cannot assume the truth of

15   “unwarranted inferences and sweeping legal conclusions” simply

16   because they are “cast in the form of factual allegations.”

17   Vega v. JPMorgan Chase Bank, N.A., 654 F. Supp. 2d 1104, 1109-10

18   (E.D. Cal. 2009); see also Cedars-Sinai Med. Ctr. v. Nat’l

19   League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir.

20   2006).
21        As Amazon argues, California law recognizes three theories

22   of strict products liability: (1) manufacturing defect;

23   (2) design defect; and (3) failure-to-warn defect.          Mot. at 6

24   (citing Lucas v. City of Visalia, 726 F. Supp. 2d 1149, 1154

25   (E.D. Cal. 2010)).     State Farm purports to allege all three

26   theories of liability.     Compl. ¶¶ 18-25.       But, to be sure, the
27   complaint provides no more than “a formulaic recitation of the

28   elements,” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
                                           4
     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 5 of 7

1         The Court recognizes that State Farm’s strict liability

2    incorporates by reference the factual allegations made in

3    paragraphs one through sixteen of its complaint.          Compl. ¶ 17.

4    But those allegations, even taken as true, do not satisfy each

5    element of a strict products liability claim.         For example,

6    State Farm concedes that a manufacturing defect claim requires

7    allegations that “the product differs from the manufacturer’s

8    design or specifications or from other typical units of the same

9    product line.”     Compl. ¶ 19.   But nothing in State Farm’s

10   complaint explains how the Anker battery pack is typically

11   designed or how the battery pack at issue differs from the norm.

12   Similar shortcomings plague each of State Farm’s theories of

13   strict products liability.      See Compl. ¶¶ 18-25.

14        In short, State Farm’s complaint sets forth the elements of

15   a strict liability claim without alleging any facts to satisfy

16   those elements.     Lucas, 726 F. Supp. 2d at 1155 (“The problem

17   with the allegation is that it simply tracks the general

18   elements of strict products liability and contains no pertinent

19   factual allegations.”).      The Court dismisses this claim against

20   Amazon without prejudice.
21        C.    Negligence

22        State Farm’s negligence claim likewise fails for its lack

23   of particularity.     State Farm appears to allege Amazon

24   negligently distributed and supplied the Anker battery pack.

25   Compl. ¶ 11.     State Farm also alleges Amazon negligently

26   “fail[ed] to issue adequate instruction or warnings” for the
27   Anker product.     Compl. ¶ 12.   But these conclusions, again, lack

28   any factual support.     State Farm does not establish that Amazon
                                           5
     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 6 of 7

1    owed a duty to the insurance company, Temming, or Turney.            Nor

2    does it explain how Amazon breached its duty.         State Farm does

3    not even identify who used Amazon to purchase the Anker charging

4    pack.    See Compl. ¶ 7 (“The subject battery pack charger had

5    been purchased through Amazon.”).

6         As Amazon maintains, “All Plaintiff does is conclude that

7    Amazon’s actions must have been [negligent] because the battery

8    pack was allegedly defective.”       Mot. at 8.    This will not do.

9    See, e.g., Bem v. Stryker Corp., No. C 15-2485 MMC, 2015 WL

10   4573204, at *1 (N.D. Cal. July 29, 2015); Cruz v. Sears, No. 12-

11   cv-00623-H(BGS), 2012 WL 13175896, at *2 (S.D. Cal. Apr. 16,

12   2012).

13        State Farm does not oppose Amazon’s characterization in any

14   meaningful way.    See Opp’n at 9.        Its need to “conduct

15   destructive testing of the product[,] written discovery and

16   depositions,” id., does not absolve the complaint’s

17   deficiencies.     See Iqbal, 556 U.S. at 678-68 (“Rule 8 marks a

18   notable and generous departure from the hypertechnical, code-

19   pleading regime of a prior era, but it does not unlock the doors

20   of discovery for a plaintiff armed with nothing more than
21   conclusions.”).    The Court finds State Farm failed to adequately

22   allege a negligence claim against Amazon.         Accordingly, the

23   Court dismisses this claim without prejudice.

24

25                                III.   ORDER

26        For the reasons set forth above, the Court DISMISSES
27   Plaintiff’s negligence and strict liability claims against Amazon

28   WITHOUT PREJUDICE. If Plaintiffs elect to amend their complaint
                                           6
     Case 2:20-cv-00606-JAM-KJN Document 28 Filed 07/08/20 Page 7 of 7

1    with respect to these claims, they shall file an amended

2    complaint within twenty (20) days of this Order. Defendant’s

3    responsive pleading is due twenty (20) days thereafter.

4         IT IS SO ORDERED.

5    Dated: July 7, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           7
